             1   Brian H. Gunn (SBN 192594)
                 bhgunn@wolfewyman.com
             2   Jonathan C. Cahill (SBN 287260)
                 jccahill@wolfewyman.com
             3   WOLFE & WYMAN LLP
                 980 9th Street, Suite 2350
             4   Sacramento, California 95814
                 Telephone: (916) 912-4700
             5   Facsimile: (916) 329-8905

             6   Attorneys for Defendant
                 PNC BANK, N.A. (sued as PNC BANK, NATIONAL ASSSOCIATION S/B/M NATIONAL
             7   CITY MORTGAGE.)
             8
                                                UNITED STATES DISTRICT COURT
             9
                              EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
            10

            11
                 GENET HABTEMARIAM,                                     Case No.: 2:16-cv-01189-MCE-AC
            12
                                  Plaintiff,                            STIPULATION TO FURTHER MODIFY
            13                                                          SCHEDULING ORDER AND [PROPOSED]
                      v.                                                ORDER THEREON
            14
                 VIDA CAPITAL GROUP, LLC; US MORTGAGE
            15   RESOLUTION; PNC BANK, NATIONAL
                 ASSOCIATION S/B/M NATIONAL CITY
            16   MORTGAGE and DOES 1 to 50, inclusive,

            17                    Defendants.

            18

            19   I.        INTRODUCTION

            20             Pursuant to Rule 16 of the Federal Rules of Civil Procedure, PNC Bank, N.A. (“PNC”), Genet

            21    Habtemariam (“Plaintiff”) and Vida Capital Group, LLC (“Vida”) (collectively, the “Parties”) hereby

            22    submit this Stipulation and request that the Court further modify the Scheduling Order to extend the

            23    deadline for filing dispositive motions, and continuing the deadline for expert disclosures

            24    accordingly. The Parties have agreed to engage in alternative dispute resolution (“ADR”), but

            25    unforeseen circumstances have delayed these efforts. The Parties still desire to engage in ADR in an

            26    attempt to resolve the matter prior to filing dispositive motions.     Accordingly, modifying the

            27    Scheduling Order would allow for the preservation of the Parties’ resources while allowing for a more

            28    expeditious resolution to this Action.

                                                                   1
                                        STIPULATION TO FURTHER MODIFY SCHEDULING ORDER
3597235.1
             1   II.    FACTUAL AND PROCEDURAL BACKGROUND

             2          This case arises out of Plaintiff’s allegations that a 2016 foreclosure sale by Defendant Vida

             3   Capital Group LLC (“Vida”) of the property located at 7 Shipmen Court, Sacramento, CA (“Property”)

             4   should be set aside. Specifically, Plaintiff alleges the junior lien evidenced by the National City second

             5   Deed of Trust (“National City Second DOT”), which served as the basis of the foreclosure, is void.

             6   Further, Plaintiff alleges that PNC cancelled the debt associated with the National City Second DOT

             7   in June 2010 based upon its issuance of IRS Form 1099-C. Plaintiff alleges that upon issuance of the

             8   1099-C, PNC should have released the National City Second DOT which would have prevented the

             9   foreclosure sale that was conducted by Vida.

            10          PNC denies that it engaged in any wrongful conduct and asserts that all of Plaintiff’s claims

            11   lack merit. Specifically, PNC asserts that Plaintiff’s claims fail because the issuance of a 1099-C along

            12   with other factors surrounding the 1099-C’s issuance, did not extinguish Plaintiff’s debt.

            13          On May 31, 2016, PNC removed the action to this Court. (ECF No. 1). On June 2, 2016, the

            14   Court issued its Scheduling Order. (ECF No. 4). PNC answered the Second Amended Complaint on

            15   September 18, 2017. (ECF No. 72). On March 21, 2019, the Court’s entered its Order on Stipulation

            16   to Modify or Vacate Scheduling Order (“Modified Scheduling Order”). (ECF No. 101).

            17          Pursuant to the Modified Scheduling Order, the Parties were to meet and confer pursuant to

            18    Rule 26(f) within thirty (30) days. Plaintiff and PNC did so, and filed a Rule 26(f) report on April

            19    24, 2019. Further, all discovery, with the exception of expert discovery, was to be completed by one

            20    hundred and eighty (180) days after entry of the Modified Scheduling Order, or September 17, 2019.

            21    PNC served written discovery upon Plaintiff and took her deposition. Plaintiff and Vida did not serve

            22    any discovery or take any depositions. Plaintiff and PNC filed a joint Rule 26(f) Report and

            23    Discovery Plan on April 24, 2019. (ECF No. 102). Pursuant to this Discovery Plan, PNC timely

            24    submitted its Rule 26(a) disclosures to Plaintiff on June 5, 2019, and thereafter supplemented the

            25    same. Plaintiff and Vida did not make any Rule 26(a) disclosures. Accordingly, fact discovery has

            26    closed pursuant to the Modified Scheduling Order.
            27          The Parties filed a Joint Status Report on November 1, 2019. (ECF No. 107). In this Joint

            28    Status Report, the Parties sought to truncate the deadline to file dispositive motions, while extending

                                                                     2
                                      STIPULATION TO FURTHER MODIFY SCHEDULING ORDER
3597235.1
             1    the deadline for expert disclosures. The Parties represented that the Action could be decided via a

             2    Motion for Summary Judgment without the need for expert testimony. Based on this representation,

             3    the Court entered a minute order setting the deadline to file dispositive motions for January 17, 2020,

             4    with the deadline for expert disclosures set for 45 days after the last ruling on said motions. (ECF No.

             5    108).

             6            Thereafter, the Parties met and conferred and agreed to engage in concerted settlement efforts

             7    with the assistance of a neutral. Accordingly, the Parties sought and obtained an extension of the

             8    deadline to file dispositive motions to March 16, 2020.

             9            To that end, the Parties were able to decide on a mutually acceptable date that worked for all

            10    parties and their counsel. The Parties chose a mediator, agreed to sharing of costs to be incurred, and

            11    submitted all paperwork timely to JAMS to facilitate a mediation on March 11, 2020. Despite this,

            12    the reservation for the chosen neutral was not held, and a conflict arose with that neutral’s schedule.

            13    Undeterred, alternative neutrals were examined that were available on March 11, 2020. However,

            14    PNC’s in-house counsel is no longer able to attend on March 11, 2020, as PNC has instituted a travel

            15    pan for its employees in reaction to Corona virus concerns.

            16            In light of the forgoing unfortunate circumstances, the Parties seek additional time to engage

            17    in mediation. In an abundance of caution, the Parties seek an extension of the deadline to file

            18    dispositive motions in this matter to and including May 22, 2020, with the deadline for expert

            19    disclosures set for 45 days after the last ruling on dispositive motions.

            20   III.     ARGUMENT

            21            In the instance where a court has issued a Rule 16 scheduling order, the scheduling order

            22   “controls the subsequent course of the action.” Fed. R. Civ. P. 16 (d). Modifications to a pretrial

            23   scheduling order may be granted upon a showing of good cause. Fed R. Civ. P. 16 (b). In determining

            24   whether good cause exists, courts apply the following three-part test: (1) whether the movant assisted

            25   in creating a workable scheduling order; (2) the circumstances that were beyond the movant’s control

            26   and anticipation, which prevented compliance with the original scheduling order; and (3) that the
            27   movant promptly sought relief after it was apparent the scheduling order needed to be modified. Pac.

            28

                                                                     3
                                      STIPULATION TO FURTHER MODIFY SCHEDULING ORDER
3597235.1
             1   Coast Fed’n of Fishermen’s Ass’ns v. Murillo, No. 2:11-cv-02980-KJM-CKD, 2017 U.S. Dist. LEXIS

             2   45879, at *7-8 (E.D. Cal. Mar. 28, 2017).

             3           Good cause exists to further modify the current Scheduling Order. Here, the Parties have met

             4    and conferred and have agreed to engage in concerted settlement efforts with the assistance of a

             5    neutral. Doing so prior to filing dispositive motions will preserve judicial resources and that of the

             6    Parties. Despite this desire, a number of circumstances have prevented the Parties from engaging in

             7    mediation prior to the current deadline to file dispositive motions. Should these negotiations prove

             8    fruitful, it will help expedite the disposition of this Action. Should the Action not be disposed of via

             9    a negotiated settlement, the Parties will not delay in filing motions for summary judgment.

            10           Accordingly, the Parties seek to further modify the Scheduling Order in order to preserve

            11   judicial resources and that of the Parties, while resolving this Action in an expeditious fashion.

            12   IV.     CONCLUSION

            13           Based on the foregoing, the Parties respectfully request that the Scheduling Order be further

            14   modified to allow for filing of dispositive motions by May 22, 2020 and extending the expert disclosure

            15   deadline to 45 days after the last ruling on the Parties’ dispositive motions.

            16                                                   Respectfully Submitted,

            17
                 DATED: March 9, 2020                            WOLFE & WYMAN LLP
            18

            19
                                                                 By: /s/Jonathan C.
            20                                                   Cahill

            21                                                   BRIAN H. GUNN
                                                                 JONATHAN C. CAHILL
            22                                                   Attorneys for Defendant
            23                                                   PNC BANK, N.A.

            24   DATED: March 9, 2020                            LAW OFFICES OF TED A. GREENE

            25
                                                                 By: /s/ Ted Greene
            26                                                   (Electronic Signature Authorized 3/9/20)
                                                                 TED GREENE
            27
                                                                 Attorneys for Plaintiff
            28                                                   GENET HABTEMARIAM

                                                                       4
                                       STIPULATION TO FURTHER MODIFY SCHEDULING ORDER
3597235.1
             1
                                                              KOLESAR & LEATHAM
             2   DATED: March 9, 2020
             3

             4                                                By: /s/ Michael R. Brooks
                                                              (Electronic Signature Authorized 3/9/20)
             5                                                MICHAEL R. BROOKS
                                                              Attorneys for Defendant
             6                                                VIDA CAPITAL GROUP, LLC
             7

             8

             9

            10                                                 ORDER
                        Good cause having been shown, the Stipulation to Further Modify the Scheduling Order
            11
                 entered into and between Defendant PNC Bank, N.A., Defendant Vida Capital Group, LLC, and
            12
                 Plaintiff Genet Habtemariam is GRANTED. The scheduling order (ECF No. 4) is hereby modified as
            13
                 follows:
            14
                        1. The Parties shall file any dispositive motions on or before May 22, 2020;
            15
                        2. Expert disclosures are due 45 days after the Court’s ruling on the last dispositive motion;
            16
                        and
            17
                        4. All other provisions of the Scheduling Order shall remain in effect.
            18
                 IT IS SO ORDERED.
            19
                 Dated: March 13, 2020
            20

            21

            22

            23

            24

            25

            26
            27

            28

                                                                   5
                                     STIPULATION TO FURTHER MODIFY SCHEDULING ORDER
3597235.1
